     Case 3:18-cv-00057 Document 20 Filed on 11/12/19 in TXSD Page 1 of 7
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                      IN THE UNITED STATES DISTRICT COURT                      November 12, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                               GALVESTON DIVISION

EQUAL EMPLOYMENT                         §
OPPORTUNITY COMMISSION,                  §
              Plaintiff,                 §       CIVIL ACTION NO. 3:18-CV-00057
                                         §
v.                                       §       JURY TRIAL DEMANDED
                                         §
COMPASS GROUP USA, INC.                  §
             Defendant.                  §

                                   CONSENT DECREE

       Plaintiff, the United States Equal Employment Opportunity Commission

("Commission" or “EEOC”) and Defendant, Compass Group USA, Inc. (“Compass” or

“Defendant”) agree to entry of this Consent Decree.

I.     Background and History of Proceedings

       A.     Charging Party Patricia Joyce (“Charging Party” or “Joyce”) filed a charge

of discrimination with the Commission (Charge No.460-2015-01378) (the ”Charge”)

alleging Defendant violated Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §2000e et seq. ("Title VII").

       B.     On March 1, 2018, after investigating the Charge and issuing a

determination that there was reasonable cause to believe that the allegations in the

Charge were true, the Commission commenced this action alleging that Compass had

discriminated and retaliated against Patricia Joyce in violation of Sections 703(a) and 704

(a) of Title VII when it failed to promote her to a sous chef position because of her sex,

female, and retailed against her by subjecting her to a compulsory transfer and demotion

after she complained about the sex based discrimination.

                                             1
      Case 3:18-cv-00057 Document 20 Filed on 11/12/19 in TXSD Page 2 of 7



        C.     Defendants denied these allegations in the Complaint and has continued to

deny them throughout the litigation.

        D.     The parties wish to avoid the risks, uncertainties and expenses of continued

litigation.   Accordingly, the parties have agreed to settle this lawsuit.         Neither

Defendant’s consent to the entry of this Decree nor any of the terms set forth in it shall

constitute or be construed as an admission of any Title VII violation. Both parties agree

that this Consent Decree is being entered into for the sole purpose of compromising

disputed claims without the necessity for protracted litigation.

        E.     The Commission and Defendant stipulate to the jurisdiction of the Court and

the satisfaction of all administrative prerequisites. The parties further waive hearing and

entry of findings of fact and conclusions of law on all issues.

II.     Injunctive and Charging Party Relief

        IT IS ORDERED that:

1.             This Consent Decree is entered in full and complete settlement of any and

        all claims brought by the EEOC arising out of or asserted in Civil Action No. 3-18-

        cv-57 and the above-referenced Charge on behalf of Charging Party. The Consent

        Period for this Decree shall be three (3) years.

2.             During the Consent Period, Compass and all of its management employees

        are enjoined from engaging in any employment practices which discriminate or

        retaliate against any individual with respect to promotion, compensation, terms,

        conditions or privileges of employment or because of such individual has opposed

        any practice made an unlawful employment practice under Title VII or has made a

        charge, testified, assisted, or participated in any manner in an investigation,
                                              2
     Case 3:18-cv-00057 Document 20 Filed on 11/12/19 in TXSD Page 3 of 7



      proceeding, court proceeding or hearing under Title VII, including but not limited

      to, in connection with this case.

3.           During the Consent Period, Compass will provide to its executive chefs and

      supervisors at its UTMB and Bay Area locations (upon their hiring or promotion

      into the positions) its training entitled “Workplace Harassment: A Supervisor’s

      Guide to Understanding and Prevent Harassment in the Workplace.”                 The

      training shall include an explanation of Title VII and its prohibitions against

      discrimination on the basis of sex and against retaliation in the workplace.

4.           During the Consent Period, Compass shall issue its anti-discrimination and

      harassment policy to all newly hired employees at the time their employment

      commences. Compass represents that such policy has previously been issued to

      all incumbent/current employees up though the date of the Consent Decree. Such

      policy shall forbid discrimination and retaliation and provide for disciplinary action

      against violators of the policy.

5.           Within ten (10) days after entry of this Decree, Defendant will conspicuously

      post the attached notice (Exhibit “A”) in an area accessible to all employees at

      Defendant’s UTMB and Bay Area Regional Medical locations for three (3) years.

6.           Within ten (10) days after entry of this Decree, Defendant will remove from

      Charging Party’s’ personnel files any documents referencing her charge of

      discrimination, the Commission’s lawsuit or this Consent Decree entered in

      resolution of the lawsuit. These documents shall not be part of her personnel files

      but shall be kept segregated in separate, confidential folders. Further, Defendant

      will not reference any facts or information relating to the charge, the lawsuit or the
                                            3
     Case 3:18-cv-00057 Document 20 Filed on 11/12/19 in TXSD Page 4 of 7



      Consent Decree to any potential employer of Charging Party. It further agrees to

      provide in response to any written or verbal inquiries from potential employers a

      neutral job reference, stating her dates of employment, position or title, ending

      salary and that she is eligible for rehire.   Defendants shall not reference the

      charges of discrimination, the Commission’s lawsuit or this Consent Decree.

7.           Defendants agrees to pay the total gross sum of TEN THOUSAND

      DOLLARS AND NO CENTS ($10,000.00), in full and final settlement of the

      Commission’s lawsuit to provide monetary relief to Patricia Joyce. The settlement

      sum shall be paid as $5,000 as back wages, from which applicable withholding

      taxes shall be deducted and $5,000 as general damages from which no

      withholding taxes shall be made. Said sums shall be paid within fourteen (14)

      days from the date of entry of the Decree or the date the Commission delivers a

      W-9 signed by the Charging Party, whichever occurs last. Defendant shall mail

      or deliver the settlement check to Ms. Joyce at the address provided by the

      Commission to Defendant. Within ten (10) days of mailing or delivery of the check

      to Ms. Joyce, a copy of the checks disbursed to her shall be mailed to the

      Commission’s undersigned counsel of record.

8.           The sums payable to Ms. Joyce may be subject to federal or state income

      tax.   Defendant agrees to issue Internal Revenue Service (“IRS”) Forms W-2 and

      1099 or equivalent forms to Ms. Joyce for all sums paid pursuant to this Consent

      Decree no later than January 31, 2020. Ms. Joyce will be responsible for paying

      any federal, state or local taxes, including federal income tax that may be due on


                                           4
      Case 3:18-cv-00057 Document 20 Filed on 11/12/19 in TXSD Page 5 of 7



       the aforementioned monetary award. Defendant makes no representation as to

       the tax status of the funds being paid herein.

9.     The parties to this action shall bear their own costs and attorney’s fees.

10.    This Consent Decree shall be binding on Defendant and all of Defendant’s

       successors-in-interest, and Defendant will notify all such successors-in-interest of the

       existence and terms of this Consent Decree.

11.           During the Consent Period, the Court shall retain jurisdiction to assure

       compliance with this Decree and to permit entry of such further orders or

       modifications as may be appropriate. The Commission is specifically authorized to

       seek Court-ordered enforcement of this Decree in the event of a breach of any of the

       provisions herein.

12.           In the event the Commission believes Defendant is in violation of any provision

       of this Consent Decree, the Commission shall notify Defendant, through their

       undersigned counsel, of such violation and afford Defendant the opportunity to remedy

       as may be appropriate any such alleged violation within 14 days of such notice, before

       instituting any legal action to enforce such provision(s).

13.           Nothing in this Consent Decree shall be construed to preclude the Commission

       from filing a separate action under Title VII or any other statute which the Commission

       enforces within the appropriate statutes of limitation in the future for any alleged

       violations by Defendant not resolved by this Decree.

14.           Each signatory certifies that he/she is authorized to execute this document on

       behalf of the party whom he/she represents.


                                             5
    Case 3:18-cv-00057 Document 20 Filed on 11/12/19 in TXSD Page 6 of 7



      Signed at Galveston, Texas on this 12th day of November, 2019.




                                               Jeffrey Vincent Brown
                                               United States District Judge



AGREED AND CONSENTED TO:


PLAINTIFF                                      DEFENDANT


By: Kathy D. Boutchee                          By:   Stephen Roppolo
      Kathy D. Boutchee                               Stephen Roppolo
      Attorney-in-Charge                              Attorney-in-Charge
      TBN: 02717500                                   TBN: 00797939
      EEOC                                            Fisher Philips LLP
      Houston District Office                         910 Louisiana St., Suite 4000
      1919 Smith, Suite 600                           Houston, Texas 77002
      Houston, Texas 77002                            (713) 292-0150
      (346) 327-7664                                  (713) 292-0151
      Fax: (713) 651-7995                             Email: sroppolo@fisherphillips.com
      Email: kathy.boutchee@eeoc.gov




                                           6
     Case 3:18-cv-00057 Document 20 Filed on 11/12/19 in TXSD Page 7 of 7
                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                   Houston District Office
                                                                                         Mickey Leland Building
                                                                                      1919 Smith Street, 7th Floor
                                                                                              Houston, TX 77002
                                                                       Intake Information Group: (800) 669-4000
                                                                  Intake Information Group TTY: (800) 669-6820
                                                                              Houston Direct Dial: (713) 651-4900
                                                                                             FAX (713) 651-4902
                                                                                         Website: www.eeoc.gov
                              NOTICE TO THE EMPLOYEES OF
                               COMPASS GROUP USA, INC.

1.      Federal law requires that there be no discrimination against any employee or applicant
for employment because of the employee's sex, race, color, religion, national origin, age or
disability with respect to promotion, compensation, hiring or other terms, conditions or privileges
of employment. Federal law also prohibits retaliation against any employee who complains
about discrimination on any of these bases or files an internal or external complaint of
discrimination.

2.      COMPASS GROUP USA supports and will comply with such Federal law in all respects
and will not retaliate or take any action against current or former employees because they have
exercised their rights under the law by filing charges with the Equal Employment Opportunity
Commission (EEOC), provided information to the EEOC and/or participated in any manner with
an EEOC investigation or lawsuit or provided information during the company’s investigation
of any discrimination or harassment complaint.

3.      COMPASS GROUP USA prohibits discrimination and retaliation and will not alter the
terms and conditions of employment against employees or former employees who have exercised
their rights by filing charges with the EEOC, providing information to the EEOC, and/or
participated in any way with such charge or process.

4.   Discriminatory or retaliatory employment practices will not be tolerated at COMPASS
GROUP USA.

5.     Any employee who feels they have been the target of discrimination or retaliation is
advised to report this action promptly to the Human Resources/Employee Relations Department
Malia Price at (979) 436-4798 or via email to Malia.Price@compass-usa.com.



SIGNED this          day of           _____   , 2019.

                                                        __________________________________
                                                        Malia Price
                                                        HR Consultant
                                                        COMPASS GROUP USA

     This OFFICIAL NOTICE shall remain posted for three full years from date of signing.
                                    “EXHIBIT A”
